                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NEW YORK

 IN RE NORTHERN DYNASTY                                  No. 1:20-cv-05917-ENV-RLM
 MINERALS LTD. SECURITIES                                      CLASS ACTION
 LITIGATION
                                                  DECLARATION OF EMMA GILMORE
                                                  IN SUPPORT OF CONSOLIDATED
                                                  AMENDED CLASS ACTION
                                                  COMPLAINT FOR VIOLATIONS OF
                                                  THE FEDERAL SECURITIES LAWS

                                                  Hon. Eric N. Vitaliano


  DECLARATION OF EMMA GILMORE IN SUPPORT OF CONSOLIDATED
AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                      SECURITIES LAWS

Emma Gilmore declares under penalty of perjury:

1.       I am a partner at the law firm of Pomerantz LLP, proposed Class counsel for Lead

Plaintiff Lawrence Kelemen (“Lead Plaintiff”) and Named Plaintiff Charles Hymowitz

(“Named Plaintiff”), collectively referred to as “Plaintiffs.” I submit this Declaration in Support

of Plaintiffs’ Consolidated Amended Class Action Complaint for Violations of the Federal

Securities Laws.

2.       Attached hereto as Exhibit A is a true and correct copy of Lawrence Kelemen’s

Certification previously filed in Darish v. Northern Dynasty Minerals Ltd., et al., No. 20 Civ.

5917 (ENV) (RLM) (Dec. 4, 2020), Dkt. No. 17-4 at *2–*4.

3.       Attached hereto as Exhibit B are true and correct copies of the transcripts of the Pebble

Tapes.

I declare under penalty of perjury that the foregoing is true and correct.

Dated: June 15, 2021
                                               /s/ Emma Gilmore
                                               Emma Gilmore
